Table of Contents Index to Financial Statements UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12968 WINDGEN ENERGY, INC. (Exact name of registrant as specified in its charter) Utah 87-0397815 (State of Incorporation) (I.R.S. Employer Identification No.) 14550 N. Frank Lloyd Wright Blvd., Suite 100 Scottsdale, Arizona 85260 (Address of principal executive offices) (480) 991-9500 (Registrant’s telephone number, including area code) InMedica Development Corporation (Former name, former address and former fiscal year, if changed since last report) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, $.001 par value None Table of Contents Index to Financial Statements Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates:$924,497 based on 13,207,097 non-affiliate shares outstanding at $0.07 per share, which is the bid price of the common shares as of April 12, 2010. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:35,362,826 shares of common stock, $.001 par value, as of April 12, 2010. 2 Table of Contents Index to Financial Statements WINDGEN ENERGY, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS Page Forward-Looking Statements 4 PART 1 Item 1. Business 5 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 20 Item 3. Legal Proceedings 20 Item 4 (Reserved) PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 23 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Item 9A(T). Controls and Procedures 48 Item 9B. Other Information 49 PART III Item 10. Directors, Executive Officers and Corporate Governance 50 Item 11. Executive Compensation 53 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 Item 13. Certain Relationships and Related Transactions and Director Independence 56 Item 14. Principal Accountant Fees and Services 57 PART IV Item 15. Exhibits and Financial Statement Schedules 58 Signatures 60 3 Table of Contents Index to Financial Statements FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, and should be read in conjunction with the Financial Statements of WindGen Energy, Inc., formerly known as InMedica Development Corporation, (the “Company,” “InMedica”or “WindGen”).Such statements are not historical facts and reflect our current views regarding matters such as operations and financial performance. In general, forward-looking statements are identified by such words or phrases as “expects,” “anticipates,” “believes,” “could,” “approximates,” “estimates,” “may,” “intends,” “predicts,” “projects,” “plans,” or “will,” or the negative of those words or other terminology. These statements are not guarantees of future performance and involve certain known and unknown inherent risks, uncertainties and other factorsthat are difficult to predict; our actual results could differ materially from those expressed in these forward-looking statements, including those risks and other factors described elsewhere in this Annual Report.The cautionary factors, risks and other factors presented should not be construed as exhaustive. Other risks not presently known to us, or that we currently believe are immaterial, could also adversely affect our business, financial condition or results of operations. Each forward-looking statement should be read in context with, and with an understanding of, the various disclosures concerning our business made elsewhere in this Annual Report, as well as other public reports filed by us with the United States Securities and Exchange Commission. Readers should not place undue reliance on any forward-looking statement as a prediction of actual results of developments. Except as required by applicable law or regulation, we undertake no obligation to update or revise any forward-looking statement contained in this Annual Report. 4 Table of Contents Index to Financial Statements PART I ITEM 1. BUSINESS Overview InMedica Development Corporation (“InMedica” or the “Company”) was incorporated as a Utah corporation on June 16, 1983. On December 4, 2009, a majority of the Company’s shareholders executed a consent resolution to amend the Company’s Articles of Incorporation to change the Company’s name to WindGen Energy, Inc. (“WindGen” or the “Company”) and to increase the number of authorized common stock shares from 40,000,000 to 100,000,000.A Certificate of Amendment for such amendments was filed by the Company with the Secretary of State of Utah effective on December 16, 2009.The name change and the new trading symbol, “WGEI,”was approved by FINRA on March 16, 2010. Change in Control Effective January 30, 2009, Larry E. Clark, Ralph Henson and Richard Bruggeman resigned Directors of the Company. Further, Mr. Clark resigned as Chairman of the Company, Mr. Henson resigned as President and Chief Executive Officer of the Company, and Mr. Bruggeman resigned as Secretary/Treasurer and Chief Financial Officer of the Company, all effective January 30, 2009. There were no disagreements between Mr. Clark, Mr. Henson, Mr. Bruggeman and the Company. Effective January 30, 2009, Ronald Conquest, Wayne R. Myers, and Christopher R. Miller were appointed as Directors of the Company. Additionally, Mr. Conquest was appointed as Chairman and Principal Executive Officer, Mr. Myers was appointed as President and Principal Operating Officer, and Mr. Miller was appointed as Secretary/Treasurer and Chief Financial Officer. There are no family relationships between Messrs. Conquest, Myers and Miller. With the resignation of the Company’s three Directors and officers and the appointment of three new Directors and officers, control of the Company changed as of January 30, 2009. On June 2, 2009, Wayne R. Myers resigned as a Director and President of the Company, effective as of April 29, 2009. There were no disagreements between Mr. Myers and the Company. On June 2, 2009, the Board of Directors appointed David P. Martin as a Director and President of the Company, effective April 29, 2009. There are no family relationships between Mr. Martin and any other officer or Director of the Company. On March 18, 2010, our Board of Directors accepted the resignation of Christopher R. Miller from the positions of Director, Secretary/Treasurer and Chief Financial Officer. There were no disagreements between Mr. Miller and the Company. On March 18, 2010, Ronald Conquest, our Chairman, was appointed as Secretary/Treasurer and Chief Financial Officer. We are currently looking to fill the Director vacancy. Since January 30, 2009, the Company’s new management team has been investigating new areas of business and sources of funding for the Company. See, “Plan of Operation” below. 5 Table of Contents Index to Financial Statements MicroCor, Inc. In 1985, the Company acquired MicroCor, Inc., a Utah corporation (“MicroCor”), engaged in the development of certain medical technology products. During 2008, MicroCor, a 57% owned subsidiary of the Company, continued to engage in research and development on MicroCor’s hematocrit technology (a method for measuring hematocrit non-invasively without drawing blood) pursuant to the Joint Development Agreement (the “Wescor Agreement”) with Wescor, Inc. (“Wescor”). MicroCor has three patents covering various aspects of its hematocrit technology, which expire from 2010 to 2013. Wescor assumed day-to-day management of MicroCor as of September 7, 2004; however, Wescor breached the Agreement in 2008 by ceasing to fund additional research, and since December 30, 2008, the day-to-day management was transferred to three of MicroCor’s Directors: Larry Clark, Ralph Henson and Richard Bruggeman. The Company is currently in negotiations to formally terminate the Wescor Agreement. MicroCor has three patents covering the various aspects of its hematocrit technology which expire from 2010 to 2013. Law Investments CR, S.A. and SNG Consulting, LLC Agreements On December 8, 2008, the Company entered into a stock purchase option agreement with SNG Consulting, LLC, an Arizona limited liability company (“SNG”). The agreement with SNG is hereinafter referred to as (the “SNG Agreement”). Pursuant to the terms of the SNG Agreement, the Company granted to SNG a one-year option to purchase up to 5,000,000 restricted shares of Company’s common stock at a purchase price of $0.01 per share (the “SNG Option”). As consideration for the SNG Agreement, SNG transferred to the Company 100% ownership of ValuMobile, LLC, a Nevada limited liability company (“ValuMobile”). ValuMobile was newly formed at the time the SNG Agreement was entered into by the Company. The SNG Option would expire on December 31, 2009. The sole member of SNG is Ashley Conquest, the daughter of Ronald Conquest, the Chairman of the Board and Chief Executive Officer of the Company. Ashley Conquest and Ronald Conquest served as the co-managers of ValuMobile. On December 8, 2008, the Company entered into a stock purchase option agreement with Law Investments CR, S.A., a Costa Rica corporation (“LI”). The agreement with LI is hereinafter referred to as (the “LI Agreement”). Pursuant to the terms of the LI Agreement, the Company granted to LI a one-year option to purchase up to 15,000,000 restricted shares of the Company’s common stock at a purchase price of $0.0075 per share (the “LI Options”). The LI Options under the LIAgreementwere transferable by LI. The LI Agreement provided that the first $75,000 received from the purchase of Company’s common stock pursuant to the LI Agreement wouldbe distributed to Company’s wholly-owned subsidiary, ValuMobile, as a contribution to capital. The LI Agreement further provided that LI and any of its affiliates wouldnot collectively acquire more than 88% of the outstanding common stock of the Company until such time as the Company or ValuMobile had been funded with at least $1,500,000. The LI Option expired on December 31, 2009, with all options thereunder exercised. See “Item 13. Certain Relationships and Related Transactions, and Director Independence” below.Ronald Conquest, the Chairman of the Board and Chief Executive Officer of the Company, is the President and a Director of LI. Effective April 10, 2009, the Company and SNG agreed to rescind and cancel the transaction in which the SNG Option was granted, with no shares being issued under such option. The Company assigned its 100% interest in ValuMobile to SNG effective as of April 10, 2009. Pursuant to the terms of the cancellation of the SNG Option and the assignment of ValuMobile to SNG, funds received from the first $75,000 received from the purchase of Company’s common stock pursuant to the LI Agreement wouldbe used for the Company’s general corporate purposes. 6 Table of Contents Index to Financial Statements Chi Lin Agreements On September 10, 2008, Chi Lin Technologies Co., Ltd. (“Chi Lin”), an entity of the Republic of China, granted a one-year option to Synergistic Equities Ltd., a Belize corporation (“Synergistic”), to purchase 6,043,704 issued and outstanding shares of common stock of the Company currently owned by Chi Lin and 425,000 shares of common stock currently owned by Chi Lin in MicroCor(collectively, the “OptionShares”) for the aggregate sum of $107,000 US (the “2008 Synergistic Option”). The agreement with Chi Lin is hereinafter referred to as (the “2008 Chi Lin Agreement”).The 2008 Synergistic Option was extended to January 8, 2010 and again to May 1, 2010, with the exercise price now $121,000. To date no options have been exercised. In connection with the grant of the 2008 Synergistic Option, Chi Lin granted to Larry Clark, Ralph Henson and Richard Bruggeman, the former executive officers and Directors of the Company, and the survivors or survivor of them, with full power of substitution, for a period of one year, an irrevocable proxy empowering Clark, Henson and Bruggeman to unanimously vote the Option Shares held by Chi Lin in any shareholder vote (the “Chi Lin Proxy”). The Chi Lin Proxy was extended to January 8, 2010, and again to May 1, 2010, and was voted as a consent to the resolutions amending the Company’s Articles of Incorporation on December 4, 2009. Agreement with MicroCor, Inc. On January 30, 2009,the Company entered into an agreement with MicroCor andLI(the “MicroCor Agreement”).The MicroCor Agreement provides for the Company to create a class of preferred stock, without dividend or voting rights, which will receive 100% of any future benefit from the sale, spin off, merger or liquidation of MicroCor or the commercialization of its hematocrit technology subject to the Wescor Agreement (the “Series B Preferred Stock”).The shares of the Series B Preferred Stock will be distributed as a dividend, subject to compliance with federal and state securities laws and regulations, to the Company’s common stockholders, as of the record date of January 30, 2009.The Series B Preferred Stock will not be issued to the common shareholders of record at January 30, 2009 until the future benefit, if any, of the hematocrit technology is available to be distributed to the Series B Preferred Stock shareholders. The MicroCor Agreement also provides that the MicroCor Board of Directors shall have sole discretion to reach agreements and settlements with creditors and shareholders of MicroCor, including the Company, without the consent of the Company’s Board of Directors as then constituted.These settlements and agreements may be in the best interest of MicroCor, Wescorand/or the holders of the Series B Preferred Stock, and not necessarily the Company.The term of the MicroCor Agreement and the Series B Preferred Stock is the later of:(i) two years commencing on January 30, 2009; (ii) the resolution of the MicroCor Board to abandon further development of the hematocrit technology; or (iii) the spin off, merger or liquidation of MicroCor or its hematocrit technology. The creation of the Series B Preferred Stock, as discussedabove, will modify the rights of those who become holders of the Company’s common stock after January 30, 2009. 7 Table of Contents Index to Financial Statements Plan of Operation In January 2008, the Company’s plan of operation was to continue to work cooperatively with MicroCor and Wescor in the development of the Company’s portable hematocrit device.However, in 2008, Wescor advised the Company that its parent corporation was interested in shifting Wescor’s resources previously dedicated to the research and development of the hematocrit technology to other projects.As a result, Wescor ceased all research and development efforts on the hematocrit technology.During 2008, the Company funded administrative operations with the proceeds of minimum royalty payments from MicroCor and from loans from the Company’s officers and Directors.Wescor, in the past, has loaned MicroCor sufficient funds to enable MicroCor to pay one-half of the minimum royalty.These minimum payments to the Company from MicroCor have ceased.Payment of the balance of the minimum royalty from MicroCor was deferred by the Company. New Company Focus: Wind Energy With new management, we have refocused the Company on wind energy devices.On April 17, 2009, we entered into a license agreement (the “License”) with Wind Sail Receptor, Inc. of Boulder City, Nevada (“WSR”), pursuant to which we were granted the exclusive license to assemble and market WSR’s wind sail receptor energy generation devices using blades of 15 feet or less in length in the United States, Canada, the United Kingdom and Ireland, with nonexclusive rights in the rest of the world except Latin America and the Caribbean. Under the License, we must acquire 100 blades from WSR during the first year after WSR is able to manufacture the blades.WSR is hopeful of commencing manufacture of our blades in the second half of 2010. We anticipate our first three wind turbine products to have blade diameters of 3, 6 & 12 feet with towers of up to 100feet high. We are currently negotiating terms for the formation of the working capital required to bring our first products to market in 2010. The progress of the Company in marketing its new wind energy products is dependent on obtaining additional capital. See “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” below. Wind Power Wind energy offers many advantages, which explains why it’s the fastest-growing energy source in the world. Wind power now represents one of the largest new sources of electric capacity additions in the United States. Wind power is the conversion of wind energy into more useful forms of energy, such as electricity, using wind turbines.Electricity generated by wind turbines is a clean fuel source that doesn’t pollute the air like power plants that rely on combustion of fossil fuels, such as coal or natural gas, and wind turbines don’t produce atmospheric emissions that cause acid rain or greenhouse gasses.Wind energy is a domestic source of energy, produced in the United States and relies on the renewable power of the wind, which can’t be used up. 8 Table of Contents Index to Financial Statements Wind power was the most rapidly growing means of alternative electricity generation at the turn of the 21st century. Higher turbine and blade performance, recent increases in the availability of federal and state incentives, and the rising cost of traditional energy sources have significantly reduced the payback period for investments in small wind turbines for homeowners and small businesses.A well-designed wind energy system can provide many years of cost-effective, clean and reliable electricity. These factors are driving rapid growth in sales of small wind turbine systems. Small wind turbines are electric generators that utilize wind energy to produce clean, emissions-free power for individual homes, farms, and small businesses. With this simple and increasingly popular technology, individuals can generate their own power and cut their energy bills while helping to protect the environment. The U.S. leads the world in the production of small wind turbines, which are defined as having rated capacities of 100 kilowatts (“kW”) and less. A wind turbine, which is installed on top of a tall tower, collects kinetic (motion) energy from the wind and converts it to electricity that is compatible with electrical systems. Small wind energy systems can be used in connection with an electricity transmission and distribution system (called grid-connected systems), or in stand-alone applications that are not connected to the utility grid. Grid-Connected Systems A grid-connected wind turbine can reduce the consumption of utility-supplied electricity for lighting, appliances, and electric heat. If the wind speeds are below cut-in speed (7-10 mph) – the minimum speed to spin the blades – there will be no output from the turbine and all of the needed power is purchased from the utility.As wind speeds increase, turbine output increases and the amount of power purchased from the utility is proportionately decreased. When the wind system produces more electricity than the household or business requires, many utilities institute a policy called “net metering” whereby the extra electricity is sold back to the utility. With the interconnections available today, switching takes place automatically. There are no batteries in a modern, grid-connected residential wind system. Stand-Alone Systems Stand-alone wind energy systems (small wind systems for remote off-grid applications) operate somewhat differently and often charge batteries so electricity is available when the wind isn’t blowing.These systems can be appropriate for homes, farms, or even entire communities (a co-housing project, for example) that are far from the nearest utility lines. Electricity generated from wind power can be highly variable at several different time scales: from hour to hour, daily, and seasonally. Annual variation also exists, but is not as significant. The intermittency of wind seldom creates problems when using wind power at low to moderate penetration levels. According to Betz’s law, a theory about the maximum possible energy to be derived from a wind turbine, no turbine can capture more than 59.3% of the kinetic energy in the wind. The Betz limit applies regardless of the design of the turbine. 9 Table of Contents Index to Financial Statements Wind Power Industry Much of the wind power industry to date is made up of large, utility-scale turbines. However, small wind turbines are now benefitting from many of the same high-growth factors driving large turbines, which include: · Persistent, high energy costs, · Improved technology leading to significantly more efficient turbines, · Federal and state incentive programs, · Heightened consumer education and public awareness of the technology and its attributes, and · Increased public concern for environmental issues. As set forth in the American Wind Energy Association (“AWEA”) Small Wind Turbine Industry Roadmap (the “AWEA Roadmap”), small wind turbine technology can be a meaningful contributor to our energy security, strategic technology, and long-term economic growth. Small wind turbines are a “distributed” generation source with a very attractive near-term potential for low-cost, rapid growth. Small wind turbines can mitigate our dependence on foreign energy supplies while providing distinct benefits to our domestic economy. In 2001, annual sales of the U.S. small wind turbine industry amounted to about 13,400 turbines. The AWEA estimates that turbine sales will increase, and by 2020, small wind turbines could contribute 3%, or 50,000 megawatts (“MW”), to America’s electric supply. Increasing the energy contribution from this home-grown industry could increase our energy security and our gross national product as well as our energy supply. In the process, this technology will also give the public more energy choices and make electricity markets more competitive. Our potential customer has one or more acres of property and a Department of Energy (“DOE”) Class 2 wind resource or better. A Class 2 wind resource is defined as a location with an average wind speed in the range of 9.8 to 11.5 mph. Wind power ratings are broken down into 7 classes (1 through 7 – with 1 being the lowest and 7 being the highest). A Class 2 wind resource is regarded as sufficient for a small turbine system. Wind energy systems provide a cushion against electricity price increases. Wind energy systems reduce U.S. dependence on fossil fuels. For homes and other structures requiring electricity built in remote locations, a small wind energy system can help avoid the high costs of extending utility power lines to the site. The long-term industry vision is of a major new category of home energy appliance. According to the AWEA, this is possible due to the sheer number of homes (15 million) and small businesses (1 million) that could effectively use small wind systems if the economics were favorable, making small wind power a potential multi-billion dollar industry in the United States. 10 Table of Contents Index to Financial Statements Worldwide Investment In spite of the global economic crisis, investment in new wind turbines exceeded by far all previous years. Pursuant to the World Wind Energy Report 2009, issued by the World Wind Energy Association (“WWEA”), worldwide capacity reached 159,213 MW, out of which 38,312 MW were added in 2009.Wind power showed the highest growth rate since 2001.The growth rate is the relation between the new installed wind power capacity and the installed capacity of the previous year. The annual growth rate continued to increase since the year 2004, reaching 31.7% in 2009, after 29.0% in 2008, 26.6% in 2007, 25.6% in 2006 and 23.8% in 2005. According to the report, wind turbines installed by the end of 2009 worldwide are generating 2% of global electricity consumption and installed wind capacity is more than doubling every third year. The United States maintained its number one position in terms of total installed capacity and China became number two in total capacity, only slightly ahead of Germany.China continued its role as the biggest market for new turbines, adding 13,800 MW within one year, more than doubling the installations for the fourth year in a row.Asia accounted for the largest share of new installations, 40.4%, followed by North America at 28.4% and Europe at 27.3%.Latin America showed encouraging growth and more than doubled its installations, mainly due to Brazil and Mexico. The European Union (“EU”) is also a strong market, reflecting a greater environmental consciousness and higher energy costs. All EU countries have signed the Kyoto Accords and have begun to implement policies to meet environmental commitments under the agreements. Carbon Emission Cap and Trade programs, as well as renewable energy (“RE”) equipment incentive programs, all support sales of RE equipment. All 37 countries in the EU have feed-in tariffs. The WWEA estimates a total wind capacity of 200,000 MW will be exceeded within the year 2010 and based on accelerated development and further improved policies, the WWEA has predicted a global capacity of 1,900,000 MW as possible by the year 2020. Apart from regulatory issues and externalities, decisions to invest in wind energy generally depend on the cost of alternative sources of energy. Natural gas, oil and coal prices, and the main production technologies with significant fuel costs are often determinants in the choice of the level of wind energy. Developing Countries Energy demand in developing countries is growing rapidly as well. There are 1.6 billion people in developing countries that do not have electricity, and hundreds of millions have either poor quality or intermittent power. The demand for village electrification programs in developing countries is expected to be strong. A new source of funding for this market comes from the availability of CO2 abatement credits to companies for installation of RE equipment in developing countries - part of the Kyoto Accords treaty. 11 Table of Contents Index to Financial Statements Pursuant to the AWEA Roadmap, developing countries have a high potential demand for small wind systems because they normally do not have major electrical power plants serving rural areas. However, the people are usually too poor to buy small wind systems and need financial assistance from their government in order to afford them. Electricity is a major contributor in meeting global goals for economic development, poverty alleviation, social development, health, and environmental quality. “Access to Electricity” initiatives support collaborative efforts between private and public sector groups for electrical development. Policy makers in developing countries have strong motivation to provide power to rural areas, to upgrade their people’s lives and to facilitate the creation of small businesses that encourage people to stay in their villages instead of migrating to large cities. Interesting prospects for financing wind and other renewable technologies came up in the context of the UN climate change discussions: The International Renewable Energy Alliance proposed at the COP15 in Copenhagen a Global Fund for Renewable Energy Investment, including a Global Feed-in Tariff program. This proposal would enable mainly developing countries to invest on a large scale in renewable energy and has already attracted major interest among governments and international organizations. Adopted in the frame of the United Nations Framework Convention on Climate Change, it would pave the way for an accelerated huge and worldwide boom of renewable energy deployment. United States “Wind Powering America” (“WPA”) is a commitment to dramatically increase the use of wind energy in the United States. This initiative will establish new sources of income for American farmers, Native Americans, and other rural landowners, and meet the growing demand for clean sources of electricity. Through WPA, the United States will achieve targeted regional economic development, enhance our power generation options, protect the local environment, and increase our energy and national security. Pursuant to the WPA Web site of the DOE, after reaching 1,000 MW of wind energy in 1985, it took more than a decade for wind to reach the 2,000-MW mark in 1999. Since then, installed capacity has grown to nearly 35,000 MW as of December 31, 2009. Today U.S. wind energy installations produce enough electricity on a typical day to power the equivalent of more than 9.7 million homes. The five-year average annual growth rate for the wind industry is now 39%, up from 32% between 2003 and 2008. America’s wind power fleet will avoid an estimated 62 million tons of carbon dioxide annually, equivalent to taking 10.5 million cars off the road, and will conserve approximately 20 billion gallons of water annually, which would otherwise be consumed for steam or cooling in conventional power plants. According to the WPA FY09 Activities Summary, in 2000, the United States was home to only 2,500 MW of installed wind capacity, and we now have more than 35,000 MW installed, only four states had more than 100 MW of installed wind capacity and now, 26 states have more than 100 MW installed, and the WPA anticipates that four additional states will join the 100-MW club in 2010. 12 Table of Contents Index to Financial Statements Small Wind Poised to Accelerate The industry projects 30-fold growth within as little as five years, despite the global recession. Much of this estimated growth will be spurred by the incentives provided by the Recovery Act. Despite record growth, the residential (1-10 kW) and commercial (21-100 kW) market segments showed an approximate 20% downturn in late 2008 and early 2009 due to the broad economic recession, but also because of typical sales drop-offs during winter months. Despite the dip, early 2009 residential sales were still 15-20% higher than in early 2008. For all market segments, the industry predicts that the federal investment tax credit will continue to help increase production and further reduce consumer costs. The “cleantech” economy sector in general has been relatively strong throughout the global recession and credit crisis, and small wind is no exception. Even amid the downturn, economies of scale are beginning to take shape in the industry and growth projections are the strongest in the industry’s 80-year history. As payback periods continue to be reduced, we hope that the market will grow exponentially, just as the solar industry did a few years ago. Several developments are contributing to the industry’s growth and may accelerate it in the years to come. We feel that the small wind industry is reaching a point where increased performance, better incentives, and higher energy costs will combine to make wind-generated energy cheaper than utility energy. If this occurs, small wind turbine systems will become a smart investment for the ordinary rural resident. We also anticipate that rapid growth will make established companies in this industry attractive acquisition targets for larger companies within five to seven years. Economic Downturn Several studies point to a decrease in clean energy investments during 2009, a trend linked to the economic downturn. The reports indicate that booming investments in Asia, particularly in China’s wind power, meant that global investments in clean energy remained stronger than expected. China’s growth outstripped the United States, but in both countries, the wind power industry continued to be a significant investment sector. Potential consumers have also had greater difficulty securing affordable home improvement loans since the beginning of the recession in fall of 2008, affecting the residential small-wind market. Legislative Environment Rising energy costs have captured people’s attention and concern. Buying a wind turbine system is an action individuals and small businesses can take to address that concern. State and local governments, as well as other organizations, are also taking action by implementing initiatives and incentive programs for wind equipment purchases. 13 Table of Contents Index to Financial Statements Federal Incentives Domestic Policy On February 17, 2009, the U.S. Federal Government signed into law the American Recovery and Reinvestment Act (“ARRA”) of 2009. The legislation includes a three-year extension of the production tax credit (“PTC”) and a new program that allows renewable energy developers the option of forgoing the PTC and instead securing a grant from the Treasury Department in the amount of a 30% investment tax credit (“ITC”). This program to help monetize renewable tax credits is considered critical for the wind industry to continue its growth in the face of the economic downturn, which has dramatically reduced the ability to secure value for renewable tax credits. Recent changes have allowed taxpayers to choose either tax credits or cash for the ITC incentive. This legislation is the first federal incentive for the small wind industry since 1985 and provides the industry with stable, long-term policy that has historically been out of reach for other renewables industries. Industry members value its passage as an important step toward achieving political parity with the solar photovoltaics (PV) industry, small wind’s market counterpart, which has enjoyed a federal investment tax credit since 2005. The new law authorizes an additional $1.6 billion of new clean renewable energy bonds to be distributed to tribal governments, public power providers, and electric cooperatives to finance facilities that generate electricity from renewable resources. It also provides a new 30% credit for investment in qualified property used in a “qualified advanced energy manufacturing project.” Provisions that will facilitate the planning and building of new transmission lines include $3.25 billion in additional borrowing authority each for the Bonneville Power Administration and Western Area Power Administration for transmission lines constructed after February 17, 2009, that deliver power from renewable energy resources. In addition, the law provides $4.5 billion for the Department of Energy’s Office of Electricity Delivery and Energy Reliability (“OE”) program to accelerate the hiring of personnel, for worker training, for subsequent legislation on transmission improvements and to provide a resource assessment of future demand and transmission requirements. OE, in coordination with the Federal Energy Regulatory Commission (“FERC”), is also directed to provide technical assistance for the development of interconnection-wide transmission plans for the Eastern and Western Interconnections and the Electric Reliability Council of Texas (“ERCOT”). Small Wind Tax Credits for Homeowners and Businesses The ARRA includes the 30% ITC to help consumers buy small wind systems. The ARRA also removed the previous $4,000 cap on the small wind ITC. Small wind investors are now allowed to claim a full 30% ITC for qualified small wind energy property. Many states have their own incentives for renewable small wind installations and for energy efficiency benchmarks. For example, the State of Arizona provides a tax credit equal to 25% of the small wind equipment costs up to $1,000 along with a sales tax exemption on the purchased equipment. Additionally, the local utilities provide incentives to small wind energy producers on a per watt basis for excess energy generated and sold to those utilities. 14 Table of Contents Index to Financial Statements U. S. Department of Energy “20% Wind Energy by 2030” Initiative The U.S. Department of Energy’s report, 20% Wind Energy by 2030: Increasing Wind Energy’s Contribution to U.S. Electricity Supply, found that reaching a level of 20% wind energy by 2030 was feasible under one closely examined scenario. Included in the report is an examination of America’s technological and manufacturing capabilities, the future costs of energy sources, U.S. wind energy resources, and the environmental and economic impacts of wind development. Under the 20% wind scenario, installations of new wind power capacity would increase to more than 16,000 MW per year by 2018, and continue at roughly that rate through 2030. A total of 300,000 MW of land based and offshore wind power capacity would have to be installed to meet that level of electricity production. The actual installation levels for 2008 were more than double what the report deemed necessary to meet the 2030 goal. Even given the lower numbers projected for 2009, installations for 2009 will be 20% higher than the report projected. A cumulative installed capacity of over 25,000 MW was not estimated to be achieved until late 2010. Residential Energy Assistance Challenge Option The purpose of the Residential Energy Assistance Challenge Option (“REACH”) is to minimize health and safety risks that result from high energy burdens on low-income Americans, prevent homelessness due to inability to pay energy bills, increase energy efficiency and target energy assistance to individuals in greatest need. REACH was funded for the first time in fiscal year 1996. Up to 25% of funds appropriated for state leveraging programs may be made available for REACH incentive grants to states. Such funding may be used for costs of planning, implementing and evaluating state REACH programs. These REACH programs include implementing energy-generating equipment in lieu of paying outright energy bills for recipients. These installations can be made in low income housing communities, senior designated communities, etc. If the function and economics make sense, a renewable energy installation could replace the need of ongoing funding for a recipient or group of recipients from the general Low-Income Home Energy Assistance Program (“LIHEAP”). If the economics are justified, the REACH funds will cover 100% of the installation cost and may also fund a 3-5 year maintenance plan as well. The general LIHEAP program is federally funded– $5.1 billion for fiscal year 2009. Of this amount, $4.5 billion is designated for state block grants to pay directly to low-income, elderly, etc. recipients to offset costs of energy bills. In addition, 25% of the $4.5 billion can be designated for REACH programs. 15 Table of Contents Index to Financial Statements Rural Energy for America Program The Rural Energy for America Program (“REAP”) is a federally funded program administered by the United States Department of Agriculture (“USDA”) to foster rural economic development and growth. In 2008, $15.8 million was available in grants and $204 million was available in guaranteed loans. Grants can fund up to 25% of a renewable energy project’s total eligible costs. Grants are limited to $500,000 for renewable energy projects. Guaranteed loans can fund up to 75% of a project’s eligible costs with a minimum loan amount of $5,000 and a maximum loan amount of $25 million. State, Utility and Local Incentives At the state, utility, and local levels, policies continue to be fragmented and constantly changing across regions and even communities.Top state, utility, and local policy goals for the industry continue to be to: · Increase the availability and size of financial incentives, · Streamline zoning ordinances at the local or state level, · Standardize grid interconnection rules and procedures, and · Implement or improve state/utility net metering policies. Growth not just in sales, but in the number manufacturers, dealers, installers, supply chain members, and industry advocates has led to a larger industry presence at local levels, forcing permitting issues to the forefront in a greater number of communities. A small handful of states have chosen to reduce their incentive levels on a per-project basis in order to cut costs while assisting the same (or larger) amount of consumers. The trend is not universal, however, as other states have chosen instead to expand their incentive programs with the help of increased funds through the Recovery Act. State incentives can take the form of net metering, rebates, tax credits, and feed-in tariffs: · Net metering allows customers to connect renewable generation equipment to their utility power system. The utility takes any excess energy produced and credits it back to the customer on a net basis. The utility in essence banks your energy for free. There are 42 states that have net metering in all or part of the state. · Rebates are cash payments that are usually given to the installer, who must wait until the project is completed and inspected to get paid. The rebate is deducted from the project cost billed to the customer. Rebates can be based on rated power, swept area, blade length, installed cost, or projected energy generation. · Tax credits can be based on project cost or per kW of rated capacity. Some tax credit programs have caps on maximum dollars per project or year. Some must be taken over several years and some are transferable. · Feed-in tariffs, or production incentives as they are sometimes called, are above-market payments for energy generated from RE. These are common in Europe and interest levels are growing in the United States. 16 Table of Contents Index to Financial Statements There is also growing support for a federal Renewable Portfolio Standard (“RPS”), and many states already have one. Such standards require utilities to generate or purchase a minimum percentage of their energy from renewable sources. The target share is increased over time. Meeting the target provides another incentive for utilities to encourage small wind installations, and in some states distributed generation is part of the mandate. The multitude of state and local incentive programs provides a more stable market, since the loss of a program in one state affects only a small part of the overall market. Regulatory Matters We are subject to various federal and state laws and substantial regulation of the wind power industry under these laws by various government agencies. There are also government regulations in other counties that we would be subject to, particularly if we begin to sell in Europe, which has a variety of regulations regarding the installation of wind turbine systems. Incentive programs are also offered by various government agencies. Amendments to existing statutes or regulations, adoption of new statutes and regulations (including those relating to international trade) and expansion of our operations could require us to continually adapt or modify our operations to comply with applicable laws or regulations, at costs which could be substantial. We are also subject to the laws and regulations applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. Assembly and Marketing During 2010, we will be developing a well-organized approach to the manufacturing/assembly processto assure high-quality, rapid-development cycles and overall competiveness.All components of our wind turbines are entirely “Made in America.”We arelicensed to assemble the wind turbine units, and our first facility will be located in Arizona.WSR will be responsible for the manufacture of the critical blade component at its plant in Boulder City, Nevada. At this time we have located suppliers in the United States for all of the non-blade components for our products. To launch into the important rural wind turbine market in the western United States (our initial marketing objective), we hope tojoin forces with some excellent partners and distributorships.We intend to recruit existing wind turbine distributors.In addition, we are currently in contact with various farm equipment dealers who have a well-established rural network of dealers throughout America, all with the ability to provide excellent sales, installation, and maintenance services.We also plan to sell distributorships to other existing service-oriented organizations. 17 Table of Contents Index to Financial Statements We are currently in the process of finalizing our first two products that should be available during the second half of 2010.Subject to availability of adequate capital, product roll out could follow quickly in the western United States. See “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations– Liquidity and Capital Resources” below. Competition We compete with a number of established manufacturers, importers, and distributors who sell wind turbine systems and related equipment. These companies enjoy brand recognition which exceeds that of our brand name. We compete with several manufacturers, importers, and distributors who have significantly greater financial, distribution, advertising, and marketing resources than we do, including Southwest Windpower, located in Flagstaff, Arizona, and Bergey WindPower Co., located in Norman, Oklahoma. Sharp drops in commodity prices in late 2008 and early 2009 have helped to lower the costs of solar photovoltaic cells (“PV”) considerably, which are based on the raw material polisilicon. Historically, small wind has been considerably more cost-competitive than solar PV on a cost per kilowatt-hour basis, but a surge in solar investment, a head-start on federal incentives, and falling production costs will likely result in PV costs at levels more competitive with small wind. Small wind is still in a race with the solar photovoltaic industry toward “grid parity” –price per kilowatt-hour on par with conventional forms of electricity – and now both industries enjoy nearly identical federal incentives for a more level playing field. There are relatively few companies competing in the small wind turbine market. We compete primarily on the basis of unit efficiency, brand name recognition, and price. We believe that our success will depend upon the unit efficiency of our products in comparison to the competition. The failure to compete successfully in the future could have a material adverse effect on our business. Unique World-Class Competitive Technology We believe WSR, developer of our technology, has taken a superior approach to wind turbine design based on a novel use of polyurethane and a unique blade architecture technology pioneered by inventor Richard A. Steinke.We believe Mr. Steinke’s technology allows the WindGen turbines to be smaller, more efficient, easier and less expensive to install, and operate in a very wide range of wind conditions. Unlike other wind turbine approaches, these turbines use a 4-blade architecture similar in shape to a boat propeller, utilizing a flexible polyurethane material to more efficiently capture the wind at every wind speed (both at the low and high wind velocity).Our wind turbines operate at speeds less than five mph as compared to 7-10 mph for competitive devices.Our wind turbine is much quieter than the competition, in fact virtually silent, which can be important because sound is a real environmental issue in many locations.We believe the smaller blade size and higher efficiency means units can be installed on much shorter towers (50 feet compared to 200 - 400 foot wind farm giants) and used in far more regions of the world where thewind may not be as strong. 18 Table of Contents Index to Financial Statements We believe our products will be superior to the competition’s for the following reasons: · Our polyurethane blades are more durable than graphite composites and stand up better to the elements. · Our blades do not hurt the ozone layer as they have zero emissions. · Our blades use shorter towers, have less weight, and are easier to install. · Our units use a simple direct drive, eliminating the need for complex, heavy, high maintenance gearing. · Our units have a lower maintenance cost. · Our units will have the best warranty in the industry, extendable to 10 years versus the industry standard of five years. We believe it is essential that our cutting-edge technology have objective validation by outside authorities.Independent technical verification will begin shortly by the University of Nevada, Las Vegas, and the Nevada Department of Engineering.A demonstration and testing site has been selected near WSR’s office in Boulder City, Nevada. Research and Development Costs We expect to incur minimal research and development costs on our new products in the future, because all of the blade prototype and electricity generation system development is being done by WSR. Employees The Company hadtwoemployees as of December 31, 2009, its Chief Executive Officer, Mr. Conquest, and its President, Mr. Martin. During 2009, the Company also used a part-time accounting consultant. ITEM 1A. RISK FACTORS Not applicable. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. 19 Table of Contents Index to Financial Statements ITEM 2. PROPERTIES During the 2009 fiscal year, for the month of January the Company leased office space on a month-to-month basis located at 825 North 300 West, Suite N132, in Salt Lake City, Utah. Commencing in February 2009, the Company moved its offices to 3104 E. Camelback Road, Suite 242, Phoenix, Arizona 85016.The Company did not pay rent to occupy this space. Commencingin July 2009, the Company moved its offices to 14550 N. Frank Lloyd Wright Blvd., Suite 100, Scottsdale, Arizona 85260, andbegan paying rent in the amount of $992.52 per month on a month-to-month basis. ITEM 3. LEGAL PROCEEDINGS The Company is not currently a party to any pending lawsuit orlegal proceeding. ITEM 4. RESERVED Not applicable. 20 Table of Contents Index to Financial Statements PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The Company’s common stock is traded in the over-the-counter market and is quoted on the “FINRA OTC Bulletin Board” under the symbol “WGEI.” The table below sets forth, for the calendar quarters indicated, the high and low closing bid prices for the InMedica common stock as reported by the FINRA OTC Bulletin Board. These quotations represent prices between dealers without adjustment for retail markups, markdowns or commissions and may not represent actual transactions. Bid Price Quarter Ended High Low March 31, 2008 $ $ June 30, 2008 September 30, 2008 December 31, 2008 March 31, 2009 $ $ June 30, 2009 September 30, 2009 December 31, 2009 Shareholder Vote On December 4, 2009, a majority of the Company’s shareholders executed a consent resolution to amend the Company’s Articles of Incorporation to change the Company’s name to WindGen Energy, Inc. and to increase the number of authorized common stock shares from 40,000,000 to 100,000,000.A Certificate of Amendment for such amendments was filed by the Company with the Secretary of State of Utah effective on December 16, 2009.The name change and the new trading symbol were approved by FINRA on March 16, 2010. Sale of Unregistered Equity Securities During the fourth quarter of 2009, LI exercised its remaining 5,078,333 options for $38,087.50. LI used cash to exercise its options, except for a promissory note for $17,500 delivered to the Company on December 31, 2009 for the purchase of its final 2,333,333 shares. This promissory note bears interest at 6% per annum and is payable on demand. The sales to this accredited investor were made without public solicitation. There were no underwriting discounts or commissions paid on these sales of securities. The proceeds of the offering will be used by the Company for general corporate purposes. 21 Table of Contents Index to Financial Statements Stockholders On March 1, 2010, there were approximately 525 record holders of the Company’scommon stock. Such record holders do not include individual participants in nominee name listings. Dividends The Company has not paid cash dividends on its common stock since organization.For the foreseeable future, the Company expects that earnings, if any, will be retained for use in the business or be used to retire obligations of the Company. Series A Preferred Stock Four stockholders own an aggregate of 21,016 shares of the Company’s Series A Preferred Stock, which is 8% convertible preferred.There is no public market for the Series A Preferred Stock.Aggregate accumulated annual dividends payable on the preferred stock as of December 31, 2009 were $64,308.96. Securities Authorized for Issuance - Series B Preferred Stock The creation of the Series B Preferred Stock pursuant to the MicroCor Agreement will modify the rights of those who become holders of the Company’s common stock after January 30, 2009. All financial benefits from MicroCor’s hematocrit technology, if any, will be distributed to the holders of the Series B Preferred Stock after payment of all of MicroCor’s debts, subject to the Wescor Agreementand no MicroCor assets will be distributed to the Company’s common stockholders. See “Item 1. Business - MicroCor Agreement” above. Subsequent Event During the first quarter of 2010, we sold 1,733,333 shares of restricted common stock for $130,000 to four non-affiliated accredited investors, as that term is defined by SEC Rule 501, pursuant to a Rule 506 private placement we are currently conducting. These sales to accredited investors were made without public solicitation. There were no underwriting discounts or commissions paid on these sales of securities. The proceeds of this offering will be used by the Company for general corporate purposes. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 22 Table of Contents Index to Financial Statements ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Plan of Operation During 2009, the Company, under new management, developed a business plan for entering the wind generated energy industry. See “Item 1. Business – Plan of Operation” above. Results of Operations The Company had an accumulated deficit of $9,334,935 as of December 31, 2009.No revenues from operations were received in 2009 and 2008.The Company had a net loss from operations of $233,078 for the year ended December 31, 2009, compared to a net loss from operations of $348,860 for the year ended December 31, 2008. Liquidity and Capital Resources During the 2008 fiscal year,liquidity was generated by borrowings from Wescor, the Company’s officers and Directors and from the payment of minimum royalties to InMedica by MicroCor.During the 2009 fiscal year, liquidity was generated from theprivate placement of restricted common stock sold upon the exercise of the options granted to Law Investments CR, S.A., a Costa Rica corporation (“LI”) pursuant to the terms ofthe December 8, 2008 stock purchase option agreement (the “LI Agreement”). See “Item 1. Business – Law Investments CR, S.A. and SNG Consulting, LLC Agreements” above and “Item 13. Certain Relationships and Related Transactions, and Director Independence” below. During the yearended December 31, 2009, the Companysold 15,000,000 shares of restricted common stock for total gross proceeds of $95,000 and a promissory note for $17,500.See “Part II, Item 2, Unregistered Sale of Equity Securities and Use of Proceeds” below. In 2009, we suffered from a liquidity shortage which negatively impacted our ability to implement our new business plan for entry in the wind energy industry. Such liquidity shortage is continuing in 2010. Implementation of our new business to assemble and market wind turbines is contingent upon our ability to acquire new capital in 2010. We currently estimate we will need to generate approximately $2,500,000 of new capital during 2010 to fully implement our new business plan. We also estimate $1,500,000 of new capital would permit us to implement enough of our plan to commence minimal marketing of our wind turbine units in the second half of 2010. We intend to acquire new capital during 2010 through the sale of equity or convertible debt in one or more private placements.Presently, we have no agreement or understanding with any underwriter, investment banker or investor for any financing.There is no assurance we will be able to complete any substantial financing in the future. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 23 Table of Contents Index to Financial Statements ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA WINDGEN ENERGY, INC. (Formerly InMedica Development Corporation) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Independent Registered Public Accountants’ Report 25 Consolidated Balance Sheets as of December 31, 2009 and 2008 27 Consolidated Statements of Operations for the Years Ended December 31, 2009 and 2008 28 Consolidated Statements of Stockholders’ Equity for the Years Ended December 31, 2009 and 2008 29 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 30 Notes to Consolidated Financial Statements 31 24 Table of Contents Index to Financial Statements Robison, Hill & Co. Certified Public Accountants A PROFESSIONAL CORPORATION Brent M. Davies, CPA David O. Seal, CPA W. Dale Westenskow, CPA Barry D. Loveless, CPA Stephen M. Halley, CPA INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS’ REPORT To the Board of Directors and Stockholders of WindGen Energy, Inc. (Formerly InMedica Development Corporation) We have audited the accompanying consolidated balance sheets of WindGen Energy, Inc. and subsidiary (the “Company”) (formerly InMedica Development Corporation) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the two years then ended (all expressed in U.S. dollars).These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the two years then ended in conformity with accounting principles generally accepted in the United States of America. MEMBERS OF AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS MEMBERS OF THE SEC PRACTICE SECTION and THE PRIVATE COMPANIES PRACTICE SECTION 1366 East Murray-Holladay Road, Salt Lake City, Utah84117-5050 Telephone 801/272-8045, Facsimile 801/277-9942 25 Table of Contents Index to Financial Statements The accompanying consolidated financial statements for the years ended December 31, 2009 and 2008 have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company’s recurring losses from operations raise substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Robison, Hill & Co. Certified Public Accountants Salt Lake City, Utah April 14, 2010 26 Table of Contents Index to Financial Statements WINDGEN ENERGY, INC. AND SUBSIDIARY (Formerly InMedica Development Corporation) CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current Assets Cash & Cash Equivalents $ $ Prepaid Expenses & Other Total Current Assets Equipment & Furniture, at Cost, Less Accumulated Depreciation of $255,221 and $255,221, respectively – – TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDER’S EQUITY Current Liabilities Related Party Consulting Fees Payable $ $
